BARKDULL, Judge
(specially concurring).
I concur with the majority opinion, not only for the reasons stated therein but, further, because the three petitions upon which the hearings were held before the juvenile court concluded with the following paragraph:
“Wherefore your Petitioner prays that process may issue in due course to bring the above-named child and parents, or legal custodian, of said child before the Court to be dealt with according to law.”
It appears to me that this was sufficient notice to put the juvenile and his representatives on notice of the provisions of § 39.02(6) (a), Fla.Stat., F.S.A.